DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 	Applicant’s amendment, filed 08/25/2022, has been entered.
Claims 1-11, 17 have been canceled.
Claims 12-16, 18-20 are pending and currently under examination as they read on a method for diagnosing a disease or a condition in a subject comprising capturing exosomes with anti-ALG6 antibody and detecting disease with a biomarker.

The previous rejection under 35 U.S.C. 112(a), has been withdrawn in view of Applicant’s amendment, filed 08/25/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 and dependent claims thereof recite “wherein the polyclonal antibodies are made by injecting rabbits with…peptide conjugate” and further recite “wherein the anti-ALG6 antibody is made by administering a peptide to a mammal…” rendering the claims indefinite because one of skill in the art would not be reasonably apprised of exactly how the antibody is made.  Furthermore, there is a lack of antecedent basis for the recitation of “the anti-ALG6 antibody” in the claims as the amended claims now recites “rabbit anti-human ALG6 polyclonal antibodies”.  Claim 12 further lacks antecedent basis for the recitation of “the exosome” in “forming complexes comprising the exosome bound to the polyclonal antibodies”.  As such the claims are indefinite.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-13, 15-16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,416,161 and claims 1-3, 6-10, 13-16, 20 of U.S. Patent No. 11,300,565.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims of patent ‘161 disclosed a method for diagnosing hepatitis virus comprising using an anti-ALG6 antibody attached to a solid substrate to capture exosomes in a urine sample and detecting the presence of hepatitis virus biomarkers (see claims 1-7).  The anti-ALG6 antibody disclosed in the patent claims is directed to a peptide comprising the sequence of SEQ ID NO:1 and therefore would bind the peptide of SEQ ID NO: 1 as evidenced by the disclosure of rabbit anti-ALG6 polyclonal antibody in the specification (column 29, lines 22-26).  Moreover, the specification of the patent defined the detecting step to be carried out using methodology such as Western blot, ELISA or PCR which implicitly disclosed at least one detection antibody specific for the biomarker and a secondary antibody comprising a detectable label or a nucleic acid (e.g., primer) specific for the biomarker (column 7, lines 24-30).
Claims of patent ‘565 disclosed a method for diagnosing HIV comprising using an anti-ALG6 antibody attached to a solid substrate to capture exosomes in a urine sample and detecting the presence of HIV biomarkers (see claims 1-3, 6-10, 13-16, 20).  The anti-ALG6 antibody disclosed in the patent claims is directed to a peptide comprising the sequence of SEQ ID NO:1 and therefore would bind the peptide of SEQ ID NO: 1 as evidenced by the disclosure of rabbit anti-ALG6 polyclonal antibody in the specification (column 29, lines 23-27).  Moreover, claim 1 of the patent disclosed detecting HIV biomarkers with a second binding agent specific for an HIV protein and the specification of the patent defined the detecting step to be carried out using methodology such as Western blot, ELISA or PCR which implicitly disclosed at least one detection antibody specific for the biomarker and a secondary antibody comprising a detectable label or a nucleic acid (e.g., primer) specific for the biomarker (column 7, lines 35-41).

Claims 14, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,416,161 and claims 1-3, 6-10, 13-16, 20 of U.S. Patent No. 11,300,565 in view of Cheruvanky et al. (Am J Physiol Renal Physiol 292: F1657-F1661, 2007) and Vlassov et al. (Biochimica et Biophysica Acta 1820:940-948, 2012).
The disclosure of the patent claims has been discussed above (see supra).  The patent claims did not disclose passing the bodily fluid sample through a centrifuge filter with a pore size smaller than 90 nm or that the bodily fluid sample is blood or plasma.  However, it would have been obvious to one of ordinary skill in the art to use a centrifuge filter with a pore size smaller than 90 nm in isolation of exosomes because it was well known in the art at the time of the filing of the claimed invention.  For example, Cheruvanky et al. disclosed a method of rapid isolation of urinary exosomes using a nanomembrane ultrafiltration concentrator with a pore size of 13 nm (see entire document).  Therefore, one of ordinary skill in the art would have been motivated to pass the bodily fluid sample through a centrifuge filter with a pore size smaller than 90 nm for rapid and ease of isolating the exosomes from the sample.  Moreover, one or ordinary skill would have been reasonably expected to also collect blood or plasma samples as hepatitis virus and HIV are well known to be present in the blood/plasma; and that exosomes are also known to be found in blood, saliva, urine and breast milk as taught by Vlassov (see, e.g., Abstract/Background).  Therefore, the patent claims in view of Cheruvanky and Vlassov rend obvious the present claims.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        November 17, 2022